DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The election of Group I, claims 1-9 and 11-13 via the response of April 22, 2022 is hereby acknowledged.

35 USC 112(f)
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claim limitation “closure means” has interpreted under 35 U.S.C. 112(f) because it uses/they use a generic placeholder “means” coupled with functional language “closure” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
The claim limitation “suction means” has interpreted under 35 U.S.C. 112(f) because it uses/they use a generic placeholder “means” coupled with functional language “closure” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Because the claim limitations invokes 35 U.S.C. 112(f), claim 1-9 and 11-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing by reference characters, in response to this Office action. 
If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2181 and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding claim 1, the scope of the claim is unclear in that it is unclear what structure corresponds to the claimed “closure means.”  Paragraph 0044 of the specification states that the closure means is “in the form of a valve 11.”  In other words, using the statutory claim interpretation provided for in 112(f) by which the generic placeholder corresponds to the structure in the specification, claim 1 recites a valve comprising a valve.  It is unclear how a valve comprises a valve.  Clarification is necessary.
As a separate issue, the term “closure means” in claim 1 creates an indefiniteness issue in that the specification does not clearly point out the structure which corresponds to the generic placeholder in the claim and therefore the claim interpretation provided for in the statute cannot be conducted.  In this regard, see e.g. MPEP 2181(III)(“To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function.”), and see also MPEP 2181(II)(C)(“The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)… and is also supported by the requirement of 35 U.S.C. 112(b)”.  Emphasis added).  In the present application, page 8 of the specification states that the closure means is “in the form of a valve 11.”  However, page 7 of the specification states that the subsequent description is merely a non-limiting embodiment; accordingly, the present application does not clearly link a particular structure with the generic placeholder in the claim and the scope of the claim cannot be discerned.
Similarly, claim 4 is indefinite because the application does not specify the structure which corresponds to the claimed “suction means.”  Because the statutory claim interpretation cannot be conducted, the claim scope cannot be discerned.
Regarding claim 12, the language “said… cap or clip is arranged…” is unclear, in that it is inconsistent with the language of claim 11 which recites “cap/clip/seal/tab.”  It is unclear whether claim 12 is further limiting the structure of claim 11.
	Regarding claim 13, the language “or similar on/off mechanical valve” lends ambiguity to the claim scope, in that it is unclear which devices would meet the level of similarity referred to.  In other words, it is unclear whether every tap that has an on/off function falls within the claim scope, or if the level of similarity must be higher.  Additionally, the scope of the claim is unclear because the types of structures that can be sold under specified trade names can change.  As such, it is unclear what structure a device must have in order to fall within the claim scope.  
	The above is not represented as an exhaustive list of unclear language, and the entirety of the claims should be thoroughly reviewed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimard (US 6,168,037)
Regarding claim 1, Grimard teaches method for refilling a container, said method including: 
providing a fluid-dispensing container (10) having at least a first chamber for containing a fluid to be dispensed therefrom, and a valve or tap assembly (32) for dispensing said fluid from the first chamber, said valve or tap assembly having an outlet for dispensing fluid and closure means (50, 55) for said outlet; 
providing a fluid refilling apparatus (60) to engage the valve or tap assembly (figure 3; column 7, lines 64-67); 
moving the closure means (50, 55) of the valve or tap assembly from a closed condition to an open condition (figure 3; column 8, lines 1-12); 
 injecting or pumping fluid from the refilling apparatus through the outlet of the valve or tap assembly and into the first chamber (column 8, lines 14-16); and 
removing the refilling apparatus (60) from the valve or tap assembly and moving the closure means from the open condition to the closed condition (column 8, lines 24-30).

	Regarding claim 8, Grimard discloses that as the container is removed from the refilling apparatus, the closure means moves back from the open condition to the closed condition (column 8, lines 24-30).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 6,925,780)
Regarding claim 1, Anderson method for refilling a container, said method including: 
providing a fluid-dispensing container (10) having at least a first chamber for containing a fluid to be dispensed therefrom, and a valve or tap assembly (16, 22) for dispensing said fluid from the first chamber, said valve or tap assembly having an outlet (14) for dispensing fluid and closure means (22) for said outlet; 
providing a fluid refilling apparatus (39) to engage the valve or tap assembly (figure 2); 
moving the closure means (22) of the valve or tap assembly from a closed condition to an open condition (column 8, lines 39-40; compare figures 3 and 4); 
 injecting or pumping fluid from the refilling apparatus through the outlet of the valve or tap assembly and into the first chamber (column 8, lines 44-46; figure 4); and 
removing the refilling apparatus from the valve or tap assembly and moving the closure means from the open condition to the closed condition (column 8, lines 59-65; figure 5, and column 8, lines 14-15)
	Regarding claim 5, Anderson teaches that said refilling apparatus includes an engaging portion which engages said closure means of the valve or tap assembly, moving it from the closed condition to the open condition (compare figures 2 and 3, gripping device engages the plug 22).

Claims 1, 6-7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Py (US 2005/0178462)
Regarding claim 1, Py discloses a method for refilling a container, said method including: 
providing a fluid-dispensing container (12) having at least a first chamber (22) for containing a fluid to be dispensed therefrom, and a valve or tap assembly (16) for dispensing said fluid from the first chamber, said valve or tap assembly having an outlet (at 28) for dispensing fluid and closure means (20) for said outlet; 
providing a fluid refilling apparatus (72) to engage the valve or tap assembly (figure 9); 
moving the closure means of the valve or tap assembly from a closed condition to an open condition (figure 9; paragraph 0060, “depress with the filling member 72 the valve member 20 axially inwardly into the vial from the closed to the open position”) ; 
 injecting or pumping fluid from the refilling apparatus through the outlet of the valve or tap assembly and into the first chamber (paragraph 0061; “the substance source 76 includes one or more pumps for pumping the substance 78 through the filling member and into the vial.”); and 
removing the refilling apparatus from the valve or tap assembly and moving the closure means from the open condition to the closed condition (paragraph 0061, “moving the filling member into and out of engagement”; paragraph 0062).

Regarding claim 6, Py discloses that wherein, said closure means is biased to the closed condition, and said engaging portion of the refilling apparatus urges the closure means to the open condition (paragraph 0055, “spring 48 that allows the flexible valve member 20 to move axially between the closed and open positions, and normally biases the valve member into the closed position.”)

	Regarding claim 7, Py discloses that said refilling apparatus includes a nozzle member from which fluid is injected and/or pumped into the valve or tap assembly, and which mates with the outlet of the valve or tap assembly simultaneously as the engaging portion engages the closure means (compare figures 7 and 9).
	Regarding claim 13 as best understood, Py accounts for this subject matter in that the closure (20) can be considered an on/off valve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6,925,780) in view of Vandersteen (US 2014/0053950)
	Regarding claims 2 and 3, Anderson accounts for much of the claimed subject matter as set forth above, but does not disclose that the fluid is supplied to a predetermined volume, or to a predetermined range of volume that can be selected by a user.
	Vandersteen teaches that it is known in the art to have a dispenser with a user input to dispense a predetermined volume of fluid into the chamber of the container (paragraph 0082).  Vandersteen teaches that an advantage of this configuration is to be able to charge a price per unit volume (paragraph 0082).
It would have been obvious to one skilled in the art to modify the method of Anderson to dispense a predetermine range of volume selected by a user, based on the teaching of Vandersteen, for the purpose of allowing the device to charge a price per unit volume to the user, and/or to facilitate individualized filling of containers.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6,925,780) in view of Dolley (US 582,623) and/or Clusserath (US 2016/0152458)	Regarding claim 4, Anderson accounts for the claimed subject matter substantially as discussed above, but does not disclose that prior to the injection or pumping of fluid into the at least first chamber, suction means are applied to the outlet of the valve or tap assembly so as to remove residual air remaining in at least the first chamber of the container.
Dolley teaches that it is known to use a container filling device to apply a vacuum to the container prior to filling it with fluid, with the suction means applied to outlet of the container to remove residual air (claim 3, “air-exhaust adapted to create a partial vacuum in the receptacle and the receiver before the flow of liquid commences.”)
Clusserath also teaches that it is known to use a container filling device to apply a vacuum to the container prior to filling it with fluid, with the suction means applied to outlet of the container to remove residual air (paragraph 0109).  
It would have been obvious to one skilled in the art to modify the device and method of Anderson to apply a vacuum to the container before filling, based on the teaching of Dolley and/or Clusserath, for the purpose of avoiding contamination of the contents being filling.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grimard (US 6,168,037) in view of Opland (US 9,878,098)
	Regarding claim 9, Grimard accounts for the subject matter of claim 1 as set forth above, but does not disclose that when engaged with the refilling apparatus, the valve or tap assembly and, thus, the container, are held in an inverted position.
	Opland teaches that it is known to hold a medical-type container in an inverted position for connection with a transfer device.
	It would have been obvious to one skilled in the art to modify the method of Grimard to include holding the container in an inverted position, based on the teaching of Opland, to facilitate easy handling of the syringe, and/or as a routine combination of known steps with only predictable results.

	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grimard (US 6,168,037) in view of Balestracci (US 2004/0225258)
	Regarding claims 11 and 12, Grimard accounts for much of the claimed subject matter as set forth above, but does not disclose that after refilling the container with fluid, a security/tamper evident cap/clip/seal/tab is located on the valve or tap assembly, wherein said security/tamper evident cap or clip is arranged to cover the outlet of the valve or tap assembly and simultaneously prevent movement of the closure means from the closed condition to the open condition.
	Balestracci teaches that it is known to provide a container with a tamper evident cap for the purpose of indicating whether the contents have been accessed (abstract).
It would have been obvious to one skilled in the art to modify the method of Grimard to provide a tamper evident cap on the container after filling, based on the teaching of Balestracci, for the purpose indicating whether the contents have been accessed.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Other Prior Art
	The attached PTO-892 form includes references which are not relied on above but are considered relevant to this application, including:
	Edwards (US 2005/0199313) discloses a method that appears to anticipate claim 1 (figures 3-11);
	Lemmons (US 4,493,348) discloses that it is known to invert a syringe and container during transfer of fluid contents between the two (figure 4)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799